DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9 August 2022 with respect to claims 1-9 and 18-20 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Behiel fails to discloses "the sensor module is configured to communicate with a remote analysis module that performs predictive analytics based on the stored shot attribute data, the peripheral data, and data from the third-party data sources, wherein the predictive analytics includes at least one of a clustering prediction associated with shot data and anomaly detection predicting whether the rifle requires maintenance," The examiner respectfully disagrees.  Applicant should note that independent claim 1 and 18 are limited to a sensor module, and the new amended requires that the “sensor module is configured to communicate with a remote analysis module”.  Applicant should note that the sensor module of claims 1-9 and 18-20 are not limited to a remote analysis module or what functions the remote analysis module perform.  They are only limited to the structure of sensor module and its ability to communicate to an outside module.  
Behiel further discloses wherein the sensor module 540 is configured to communicate with a remote analysis module   (Col. 5, lines 37-56: “A wireless sensing device 540 mounted to weapon 500 via e.g. one of accessory rails 535 includes e.g. a three-axis accelerometer to sense motion, vibration, and shock. Bluetooth® wireless support allows device 540 to send accelerometer data or decisions made based on this and/or other data to computer device 200”).
Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment filed 9 August 2022.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behiel (US 10,648,781).
Regarding claims 1, Behiel discloses a sensor module 540 for a rifle intelligence system, the sensor module including: an enclosure configured to be removably secured to a firearm (Fig. 5; Col. 3, lines 37-67); a processor disposed within the module enclosure (“device 540 includes a microphone, an accelerometer, and a processor that detects shots by correlating vibration-signals from the accelerometer with sound signals from the microphone”); and a plurality of sensors disposed within the module enclosure and communicatively coupled to the processor (“device 540 includes a microphone, an accelerometer”), the plurality of sensors configured to generate shot attribute data associated with operation of the firearm (Col. 3, lines 37-67)  and to wirelessly transmit the shot attribute data to a mobile computing device; wheren the shot attribute data includes at least acceleration of the firearm along a bore axis wherein the sensor module 540 is configured to communicate with a remote analysis module   (Col. 5, lines 37-56: “A wireless sensing device 540 mounted to weapon 500 via e.g. one of accessory rails 535 includes e.g. a three-axis accelerometer to sense motion, vibration, and shock. Bluetooth® wireless support allows device 540 to send accelerometer data or decisions made based on this and/or other data to computer device 200”).
Regarding claim 3, Behiel further discloses wherein the shot attribute data further includes the orientation of the bore axis of the firearm. Applicant should note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The accelerometer is capable of indicating the orientation of the bore axis (“a three-axis accelerometer to sense motion, vibration, and shock.”)
Regarding claim 4, Behiel further discloses wherein the shot attribute data further includes an audio signal associated with the firearm (“Device 540 includes a microphone, an accelerometer, and a processor that detects shots by correlating vibration-signals from the accelerometer with sound signals from the microphone”).
Regarding claims 6 and 9, Behiel further discloses wherein the processor is configured to transmit the shot attribute data to the mobile computing device a predetermined time after the firearm is fired. Applicant should note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applciant should note that a predetermined time is any amount of time, to include instantly after a shoot is fired, or after the processor has time to interpret data received that an actual shot has been fired. 
Regarding claim 7, Behiel further discloses 7. The sensor module of claim 1, wherein the enclosure is configured to be clamped to the stock of the firearm (Fig. 5; Col. 3, lines 37-67).
Regarding claim 8, Behiel further discloses an interface 900 configured to communicate with a plurality of peripheral systems, the peripheral systems selected from the group consisting of a weather meter, a scope mounted on the firearm, an electronic target system downrange of the firearm, and a shooting chronograph (clearly seen in Fig. 9).
Regarding claim 20, Behiel further wherein the shot attribute data further includes a muzzle velocity measurement. Applicant should note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behiel in view of Johnson et al (US 2005/0155420) [hereinafter Johnson].
Regarding claims 2, 5, 18 and 19 Behiel does not discloses wherein the shot attribute data further includes a temperature measurement of the barrel of the firearm.
Johnson teaches an analogous sensor module (Par. 0058-0059) for a rifle system with a temperature sensor 45/46 to indicate the temperature as each shot is fired (Fig. 1, Fig. 4; Par. 0062-0063) wherein temperature measurement is produced via an infrared thermal sensor adjacent to the barrel of the firearm (Johnson: claim 42: “The device of claim 38, in which the temperature sensor is an infrared detector”)..
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Behiel such that there was also a temperature sensor, as taught by Johnson, to obtain the desired result of indicating the temperature of the barrel as each shot is fired to monitor potential wear which leads to inaccuracy of the weapon. 

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behiel in view of Johnson et al (US 2005/0155420) [hereinafter Johnson] and further in view of (Weiss et al (US 2021/0199400) [hereinafter Weiss].
Regarding claims 10-17, Behiel discloses a rifle intelligence system comprising a mobile computing device 200; a sensor module 540 configured to be removably secured to a firearm, the sensor module including a plurality of sensors adapted to generate shot attribute data associated with operation of the firearm and to wirelessly transmit the shot attribute data to the mobile computing device (as clearly indicated in 102 rejections above), 
and an interface 905 configured to receive peripheral data from at least one peripheral system 900 wherein the shot attribute data includes at least acceleration of the firearm along a bore axis (via accelerometer); a plurality of third-party data sources (clearly seen in Fig. 9; “FIG. 9 depicts device 200 of FIG. 2 executing an application 900 for scoring, analyzing, and recording data relating to shooting sports. Software executed in device 200 is represented as an app 900 that, with the processing hardware in device 200, provides a target scoring engine 905 with access to a set of data sources 910 that can be useful in analyzing, reporting, and scoring shooting performance.”);
 a remote server communicatively coupled to the mobile computing device and the third-party data sources, the remote server including a database for receiving and storing the shot attribute data and an analysis module confirmed to perform predictive analytics based on the stored shot attribute data, the peripheral data, and data from the third-party data sources (Data sources 910 can reside in device 200 and can be supplemented from remote information resources. [this can be reasonably and broadly construed as a remote server] This non-exhaustive list includes the following types and sources of data that can be used to characterize or supplement shooting sports. Target type 915 can be entered by the user directly, can be selected from a list, or can be automatically recognized using image processing. Absent a library of targets, device 200 could e.g. search and highlight rectangles or circles and allow the shooter to select between them. Detailed target parameters can be stored locally or elsewhere. Location data 920 can be entered manually, as by street address, or can be gathered using e.g. cell-tower triangulation or position or an integrated GPS receiver. Location and time can be used to request access to weather data 925 and elevation data, both of which can impact shooting performance. Ballistics 930 for the projectile of interest and weapon parameters 935 can be entered or looked up from a list stored locally or remotely. Device 200 can perform ballistics calculations to determining projectile drop, wind drift, impact energy, and flight time in a manner tailored to a specific weapon, projectile, and environmental conditions.”).
Behiel does not discloses wherein the shot attribute data further includes a temperature measurement of the barrel of the firearm.
Johnson teaches an analogous sensor module (Par. 0058-0059) for a rifle system with a temperature sensor 45/46 to indicate the temperature as each shot is fired (Fig. 1, Fig. 4; Par. 0062-0063).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Behiel such that there was also a temperature sensor, as taught by Johnson, to obtain the desired result of indicating the temperature of the barrel as each shot is fired to monitor potential wear which leads to inaccuracy of the weapon. 
The combination of Behiel and Johnson, as applied to claims 10-17 above, does not expressly discloses wherein the predictive analytics include at least one of clustering prediction associated with shot data and anomaly detection predicting weather rifle requires maintenance. 
Weiss teaches an analogous rifle intelligence system with a server (“remote station” par. 0014) with an analysis module confirmed to perform predictive analytics based on the stored shot attribute data, the peripheral data, and data from the third-party data sources, wherein the predictive analytics includes at least one of a clustering predictions associated with shot data and anomaly detection predicting whether the rifle requires maintenance (Par. 0022: “a maintenance server, which employs the projectile launcher operation parameters to track and alert maintenance events. For example, when a component (e.g., a spring) is to be replaced after a predetermined number of projectiles are launched (e.g., the number of shots filed by a pistol). The maintenance server tracks the number of projectiles launched by the projectile launcher and alerts maintenance personal when the component is to be replaced. As a further example, when a barrel is to be replaced due to over-heating, the maintenance server tracks the temperature of the barrel and alerts maintenance personal of the barrel is to be replaced.”)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the combination of Behiel and Johnson such that there was a maintenance server with an analysis module to perform predictive analytics, wherein the predictive analytics include at least one of a clustering prediction associated with shot data and anomaly detection predicting whether the rifle requires maintenance, in view of Weiss, to obtain the desired result of tracking and alerting maintenance events. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641